     Case 1:20-cr-00107-DAD-BAM Document 22 Filed 02/23/21 Page 1 of 2


 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   CHRISTOPHER PATTERSON
 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                         Case No. 1:20-CR-00107-DAD-BAM
11                       Plaintiff,
12           v.                                         STIPULATION AND ORDER TO AMEND
                                                        CONDITIONS OF RELEASE
13    CHRISTOPHER PATTERSON,
14                       Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND LAURA WITHERS, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, CHRISTOPHER PATTERSON, by and through his attorney

19   of record, DAVID A. TORRES hereby requesting that the terms of conditions of release be

20   amended.

21          Mr. Patterson resides with his wife and three young children. As such, Mr. Patterson is

22   requesting that he be allowed to go outside of his residence to do general yard would and house

23   maintenance. In speaking to his Pre-Trial Service Officer, it has been requested that his outside

24   duties are limited to one day per week and no more than three hours. In addition, Mr. Patterson

25   will have to submit verification to his PTS Officer.

26   //

27   //

28   //
                                                       1
     Case 1:20-cr-00107-DAD-BAM Document 22 Filed 02/23/21 Page 2 of 2


 1
            IT IS SO STIPULATED.
 2                                                                Respectfully Submitted,
     DATED: February 19, 2021                                     /s/ David A Torres      ___
 3                                                                DAVID A. TORRES
                                                                  Attorney for Defendant
 4
                                                                  CHRISTOPHER PATTERSON
 5

 6
     DATED: February 19, 2021                                     /s/Laura Withers_ ________
 7                                                                LAURA WITHERS
 8                                                                Assistant U.S. Attorney

 9

10                                               ORDER
11
            IT IS SO ORDERED that the terms and conditions of release be amended to allow Mr.
12
     Patterson out of his home to do yard word and home maintenance, limited to one day per week
13
     and no more than three hours. In addition, Mr. Patterson will have to submit verification to his
14
     PTS Officer. Mr. Patterson is also ordered to abide by the instructions of his PTS Officer with
15
     regard to notification.
16

17
     IT IS SO ORDERED.
18
        Dated:     February 23, 2021                          /s/ Barbara   A. McAuliffe            _
19
                                                       UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       2
